
	
		I
		111th CONGRESS
		2d Session
		H. R. 5240
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Energy and Commerce and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for child safety, care, and education
		  continuity in the event of a presidentially declared disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Child Safety, Care, and Education
			 Continuity Act of 2010.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of
				contents.
				Sec. 3.
				Definitions.
				Sec. 4.
				Trigger.
				Sec. 5. Waivers or
				modifications applicable to titles I, II, and III.
				Sec. 6. Authorization
				of Appropriations.
				TITLE I—Kindergarten
				through grade 12 students and schools
				Sec. 101. Immediate
				aid to restart school operations.
				Sec. 102. Hold
				harmless for local educational agencies serving disaster areas.
				Sec. 103. Teacher and
				paraprofessional reciprocity.
				Sec. 104. Regulatory
				and financial relief.
				Sec. 105. Temporary
				emergency impact aid for displaced students.
				TITLE II—Higher
				Education Students and Institutions
				Sec. 201. General
				waivers and modifications.
				Sec. 202. Teacher
				recruitment and retention.
				Sec. 203. Authorized
				uses of TRIO, GEAR-UP, part A or B of title III, and other grants.
				Sec. 204. Financial
				aid.
				Sec. 205. Expanding
				information dissemination regarding eligibility for Federal Pell
				Grants.
				Sec. 206.
				Procedures.
				Sec. 207.
				Definitions.
				TITLE
				III—Prekindergarten students, schools, and child care centers 
				Sec. 301. Agreements
				to extend certain deadlines of the Individuals with Disabilities Education Act
				to facilitate the provision of educational services to children with
				disabilities.
				Sec. 302. Head Start
				and Child Care and Development Block Grant.
				Sec. 303.
				Definitions.
				TITLE IV—Emergency
				Planning For Child Care Centers 
				Sec. 401. Disaster
				plans.
				Sec. 402. Addressing
				child care services and facilities.
				TITLE V—Health Care
				Services for Children
				Sec. 501. Medicaid
				and CHIP disaster guidance.
			
		3.Definitions
			(a)ESEA definitionsThe terms used in this Act have the
			 meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(b)Additional definitionsIn this Act:
				(1)Disaster areaThe term disaster area means
			 the area for which the President has declared a major disaster, during the
			 period of the declaration.
				(2)Impacted school yearThe term impacted school year
			 means the school year in which a presidentially declared disaster
			 occurs.
				(3)Major
			 disasterThe term major
			 disaster has the meaning given the term under section 102 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122).
				(4)Nonpublic schoolThe term nonpublic school
			 means a nonpublic school that—
					(A)provides elementary or secondary education,
			 as determined under State law;
					(B)is accredited, is licensed, or otherwise
			 operates in accordance with State law; and
					(C)was in existence prior to the date upon
			 which a presidentially declared disaster has occurred.
					(5)Presidentially Declared
			 disasterThe term
			 presidentially declared disaster means a major disaster that the
			 President declared to exist, in accordance with section 401 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
				(6)SecretaryThe term Secretary, unless
			 otherwise specified, means the Secretary of Education.
				4.Trigger
			(a)Mandatory activationNotwithstanding any other provision of this
			 Act, the Secretary shall carry out a program or activity under title I, II, or
			 III, and the Secretary of Health and Human Services shall carry out a program
			 or activity under title III, in a State if—
				(1)10 percent of the students enrolled in
			 public or private elementary schools or secondary schools in the State are
			 displaced from their schools for more than 60 days by a presidentially declared
			 disaster;
				(2)the Secretary or the Secretary of Health
			 and Human Services, respectively, elects to carry out the program or activity;
			 and
				(3)the Governor or chief executive officer of
			 the State requests that the Secretary or the Secretary of Health and Human
			 Services, respectively, carry out the program or activity.
				(b)Discretionary activationThe Secretary may carry out a program or
			 activity under title I, II, or III, and the Secretary of Health and Human
			 Services may carry out a program or activity under title III.
			5.Waivers or modifications applicable to
			 titles I, II, and IIIThe
			 Secretary may waive or modify any requirement of Federal law or regulation,
			 other than a law or regulation regarding civil rights or safety, that the
			 Secretary determines is necessary in order to provide assistance under titles
			 I, II, and III, whether with funds appropriated under this Act or otherwise, as
			 efficiently and expeditiously as possible, to individuals or entities affected
			 directly or indirectly by a presidentially declared disaster.
		IKindergarten through grade 12 students and
			 schools
			101.Immediate aid to restart school
			 operations
				(a)PurposeIt is the purpose of this section—
					(1)to provide immediate and direct assistance
			 to local educational agencies and nonpublic schools that serve a disaster area
			 in which a presidentially declared disaster has been declared;
					(2)to assist school district administrators,
			 and personnel of such local educational agencies or nonpublic schools, who are
			 working to restart operations in schools that provide elementary or secondary
			 education and are served by such local educational agencies and nonpublic
			 schools, respectively; and
					(3)to facilitate the reopening of schools that
			 provide elementary and secondary education and are served by such local
			 educational agencies and nonpublic schools, and to facilitate the reenrollment
			 of students in such schools as soon as possible.
					(b)Grants and subgrants
			 authorizedFrom amounts
			 appropriated under section 106, the Secretary is authorized to award grants to
			 State educational agencies to enable the State educational agencies to award
			 subgrants to local educational agencies or nonpublic schools serving disaster
			 areas in which a presidentially declared disaster has been declared to enable
			 such local educational agencies and nonpublic schools, respectively, to provide
			 educational services or assistance described in subsection (e).
				(c)Subgrant funding considerations;
			 equity
					(1)Subgrant funding
			 considerationsIn determining
			 whether to award a subgrant under this section, or the amount of the subgrant,
			 the State educational agency shall consider the following:
						(A)The number of school-aged children served
			 by the local educational agency or nonpublic school in the academic year
			 preceding the academic year for which the subgrant is awarded.
						(B)The severity of the impact of the
			 presidentially declared disaster on the local educational agency or nonpublic
			 school and the extent of the needs in each local educational agency or
			 nonpublic school that serves a disaster area in which a presidentially declared
			 disaster has been declared.
						(2)EquityEducational services and assistance that
			 are described in subsection (e) and provided for nonpublic school students
			 under this section shall be equitable in comparison to the educational services
			 and assistance provided for public school students under this section, and
			 shall be provided in a timely manner.
					(d)ApplicationsEach local educational agency or nonpublic
			 school desiring a subgrant under this section shall submit an application to
			 the State educational agency at such time, in such manner, and accompanied by
			 such information as the State educational agency may reasonably require to
			 ensure expedited and timely payment to the local educational agency or
			 nonpublic school.
				(e)Uses of funds
					(1)In generalA local educational agency or nonpublic
			 school receiving a subgrant under this section shall use the subgrant funds
			 for—
						(A)recovery of student and personnel data, and
			 other electronic information;
						(B)replacement of school district information
			 systems, including hardware and software;
						(C)financial operations;
						(D)reasonable transportation costs;
						(E)rental of mobile educational units and
			 leasing of neutral sites or spaces;
						(F)initial replacement of instructional
			 materials and equipment, including textbooks;
						(G)redeveloping instructional plans, including
			 curriculum development;
						(H)initiating and maintaining education and
			 support services; and
						(I)such other activities related to the
			 purpose of this section that are approved by the Secretary.
						(2)Use with other available
			 fundsA local educational
			 agency or nonpublic school receiving a subgrant under this section may use the
			 subgrant funds in coordination with other Federal, State, or local funds
			 available for the activities described in paragraph (1).
					(3)ProhibitionsSubgrant funds received under this section
			 shall not be used for any of the following:
						(A)Construction or major renovation of
			 schools.
						(B)Payments to school administrators or
			 teachers who are not actively engaged in restarting or reopening
			 schools.
						(4)Special ruleEducational services or assistance provided
			 under this section, including equipment and materials, shall be secular,
			 neutral, and nonideological.
					(f)Supplement not supplant
					(1)In generalExcept as provided in paragraph (2) and
			 notwithstanding section 104, funds made available under this section shall be
			 used to supplement, not supplant, any funds made available through the Federal
			 Emergency Management Agency or through a State.
					(2)ExceptionParagraph (1) shall not prohibit the
			 provision of Federal assistance under this section to a State educational
			 agency, local educational agency, or nonpublic school that is or may be
			 entitled to receive, from another source, benefits for the same purposes as
			 under this section, if—
						(A)such State educational agency, local
			 educational agency, or nonpublic school has not received such other benefits by
			 the time of application for Federal assistance under this section; and
						(B)such State educational agency, local
			 educational agency, or nonpublic school agrees to repay all duplicative Federal
			 assistance received to carry out the purposes of this section.
						(g)Assistance to nonpublic schools
					(1)Funds availabilityFrom the grant funds provided by the
			 Secretary under subsection (b) to a State educational agency, the State
			 educational agency shall reserve an amount of the grant funds, to be made
			 available to nonpublic schools in the State, that is not less than an amount
			 that bears the same relation to the grant funds as the number of nonpublic
			 schools providing elementary and secondary education in the State bears to the
			 total number of nonpublic schools and public elementary schools and secondary
			 schools in the State. The number of such schools shall be determined by the
			 National Center for Education Statistics Common Core of Data for the year
			 preceding the year for which the presidentially declared disaster has occurred.
			 Such funds shall be used for the provision of educational services or
			 assistance at nonpublic schools, except as provided in paragraph (2).
					(2)Special ruleIf funds made available under paragraph (1)
			 remain unobligated 120 days after the date of enactment of this Act, such funds
			 may be used to provide educational services or assistance under this section to
			 other local educational agencies or nonpublic schools serving disaster areas in
			 which a presidentially declared disaster has been declared.
					(3)Public control of fundsThe control of funds for the educational
			 services and assistance provided to a nonpublic school under paragraph (1), and
			 title to materials, equipment, and property purchased with such funds, shall be
			 in a public agency, and a public agency shall administer such funds, materials,
			 equipment, and property and shall provide such services (or may contract for
			 the provision of such services with a public or private entity).
					102.Hold harmless for local educational
			 agencies serving disaster areasNotwithstanding any other provision of law,
			 in the case of a local educational agency that serves a disaster area in which
			 the President has declared that a presidentially declared disaster exists, the
			 Secretary shall ensure that the amount made available for such local
			 educational agency under each of sections 1124, 1124A, 1125, and 1125A of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333, 6334, 6335, and
			 6337) for the second fiscal year following the fiscal year in which the
			 presidentially declared disaster is declared shall be not less than the amount
			 made available for such local educational agency under each of such sections
			 for the fiscal year in which the presidentially declared disaster is
			 declared.
			103.Teacher and paraprofessional
			 reciprocity
				(a)Affected teacher reciprocity
					(1)Definition of affected
			 teacherIn this subsection,
			 the term affected teacher means a teacher who is displaced due to
			 a presidentially declared disaster and relocates to a State that is different
			 from the State in which such teacher resided or worked on the date of the
			 occurrence of the presidentially declared disaster.
					(2)ReciprocityA local educational agency may consider an
			 affected teacher hired by such local educational agency who is not highly
			 qualified in the State in which such agency is located to be highly qualified,
			 for purposes of section 1119 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6319) and section 612(a)(14) of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1412(a)(14)), respectively, for the
			 school year in which the presidentially declared disaster has occurred and
			 through the succeeding school year, if such affected teacher was highly
			 qualified, consistent with section 9101(23) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(23)) and section 602(10) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401(10)), respectively,
			 on the date of the occurrence of a presidentially declared disaster, in the
			 State in which such teacher resided or worked on the date of the occurrence of
			 a presidentially declared disaster.
					(b)Affected paraprofessional
			 reciprocity
					(1)Definition of affected
			 paraprofessionalIn this
			 subsection, the term affected paraprofessional means a
			 paraprofessional who is displaced due to a presidentially declared disaster and
			 relocates to a State that is different from the State in which such
			 paraprofessional resided or worked on the date of the occurrence of the
			 presidentially declared disaster.
					(2)ReciprocityA local educational agency may consider an
			 affected paraprofessional hired by such local educational agency who does not
			 satisfy the requirements of section 1119(c) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6319(c)) in the State in which such agency is
			 located to satisfy such requirements, for purposes of such section, for the
			 school year in which the presidentially declared disaster has occurred and
			 through the succeeding school year, if such affected paraprofessional satisfied
			 such requirements on the date of the occurrence of a presidentially declared
			 disaster, in the State in which such paraprofessional resided or worked on the
			 date of the occurrence of a presidentially declared disaster.
					104.Regulatory and financial relief
				(a)Waiver authoritySubject to subsections (b) and (c), in
			 providing any grant or other assistance, directly or indirectly, to an entity
			 in a State affected by a presidentially declared disaster, the Secretary may,
			 as applicable, waive or modify, in order to ease fiscal burdens, any
			 requirement of Federal law relating to the following:
					(1)Maintenance of effort.
					(2)The use of Federal funds to supplement, not
			 supplant, non-Federal funds.
					(3)Any non-Federal share or capital
			 contribution required to match Federal funds provided under programs
			 administered by the Secretary.
					(b)DurationA waiver under this section shall be for
			 the impacted school year.
				(c)Limitations
					(1)Relation to ideaNothing in this section shall be construed
			 to waive or modify any provision of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1400 et seq.).
					(2)Maintenance of effortIf the Secretary grants a waiver or
			 modification under this section waiving or modifying a requirement relating to
			 maintenance of effort for an impacted fiscal year, the level of effort required
			 for the school year following the impacted school year shall not be reduced
			 because of the waiver or modification.
					105.Temporary emergency impact aid for
			 displaced students
				(a)DefinitionsIn this section:
					(1)Displaced studentThe term displaced student
			 means a student—
						(A)(i)who attended a school in an area impacted
			 by a presidentially declared disaster; or
							(ii)whose parent resided or worked in an area
			 impacted by a presidentially declared disaster; and
							(B)who enrolled in another school as a result
			 of a presidentially declared disaster.
						(2)Eligible local educational
			 agenciesThe term
			 eligible local educational agency means a local educational agency
			 that serves—
						(A)an elementary school or secondary school
			 (including a public charter school) in which there is enrolled a displaced
			 student; or
						(B)an area in which there is located a
			 nonpublic school.
						(3)Eligible BIE-funded schoolThe term eligible BIE-funded
			 school means a school funded by the Bureau of Indian Education in which
			 there is enrolled a displaced student.
					(b)Temporary emergency impact aid
			 authorized
					(1)Aid to State educational
			 agenciesFrom amounts
			 appropriated under section 106, the Secretary shall provide emergency impact
			 aid to State educational agencies to enable the State educational agencies to
			 make emergency impact aid payments to eligible local educational agencies and
			 eligible BIE-funded schools to enable—
						(A)such eligible local educational agencies
			 and eligible BIE-funded schools to provide for the instruction of displaced
			 students served by such eligible local educational agencies and eligible
			 BIE-funded schools; and
						(B)such eligible local educational agencies to
			 make immediate impact aid payments to accounts established on behalf of
			 displaced students (referred to in this section as accounts) who
			 are attending nonpublic schools located in the areas served by the eligible
			 local educational agencies.
						(2)Aid to local educational agencies and
			 BIE-funded schoolsA State
			 educational agency shall make emergency impact aid payments to eligible local
			 educational agencies and eligible BIE-funded schools in accordance with
			 subsection (d).
					(3)State educational agencies in certain
			 StatesThe State educational
			 agency shall carry out the activities of eligible local educational agencies
			 that are unable to carry out this section, including eligible local educational
			 agencies in a State for which the State exercises the authorities normally
			 exercised by such local educational agencies.
					(4)Notice of funds availabilityNot later than 14 calendar days after the
			 date of enactment of this Act, the Secretary shall publish in the Federal
			 Register a notice of the availability of funds under this section.
					(c)Application
					(1)State educational agencyA State educational agency that desires to
			 receive emergency impact aid under this section shall submit an application to
			 the Secretary at such time, in such manner, and accompanied by such information
			 as the Secretary may reasonably require, including—
						(A)information on the total displaced student
			 count of the State provided by eligible local educational agencies in the State
			 and eligible BIE-funded schools in the State under paragraph (2);
						(B)a description of the process for the parent
			 or guardian of a displaced student enrolled in a nonpublic school to indicate
			 to the eligible local educational agency serving the area in which the
			 nonpublic school is located that the student is enrolled in the nonpublic
			 school;
						(C)a description of the procedure to be used
			 by an eligible local educational agency in such State to provide payments to
			 accounts;
						(D)a description of the process to be used by
			 an eligible local educational agency in such State to obtain—
							(i)attestations of attendance of displaced
			 students from nonpublic schools, in order for the local educational agency to
			 provide payments to accounts on behalf of displaced students; and
							(ii)attestations from nonpublic schools that
			 accounts are used only for the purposes described in subsection
			 (e)(2)(A);
							(E)the criteria, including family income, used
			 to determine the eligibility for and the amount of assistance under this
			 section provided on behalf of a displaced student attending a nonpublic school;
			 and
						(F)the number of displaced students who attend
			 nonpublic schools in the State.
						(2)Local educational agencies and BIE-funded
			 schoolsAn eligible local
			 educational agency or eligible BIE-funded school that desires an emergency
			 impact aid payment under this section shall submit an application to the State
			 educational agency at such time, in such manner, and accompanied by such
			 information as the State educational agency may reasonably require, including
			 documentation submitted quarterly for the impacted school year that indicates
			 the following:
						(A)Eligible local educational
			 agenciesIn the case of an
			 eligible local educational agency—
							(i)the number of displaced students enrolled
			 in the elementary schools and secondary schools (including public charter
			 schools and including the number of displaced students who are identified as
			 eligible for and receive services under part B of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1411 et seq.)) served by such eligible
			 local educational agency for such quarter;
							(ii)the number of displaced students for whom
			 the eligible local educational agency expects to provide payments to accounts
			 under subsection (e)(2) (including the number of displaced students who are
			 identified as eligible for and receive services under part B of the Individuals
			 with Disabilities Education Act) for such quarter who meet the following
			 criteria:
								(I)The displaced student enrolled in a
			 nonpublic school prior to the occurrence of a presidentially declared
			 disaster.
								(II)The parent or guardian of the displaced
			 student chose to enroll the student in the nonpublic school in which the
			 student is enrolled.
								(III)The parent or guardian of the displaced
			 student submitted an application requesting that the eligible local educational
			 agency make a payment to an account on behalf of the student.
								(IV)The displaced student’s tuition and fees
			 (and transportation expenses, if any) for the impacted school year is waived or
			 reimbursed (by the nonpublic school) in an amount that is not less than the
			 amount of emergency impact aid payment provided on behalf of such student under
			 this section; and
								(iii)an assurance that the eligible local
			 educational agency will make payments to accounts described in subsection
			 (e)(2) not later than 14 calendar days after receipt of an emergency impact aid
			 payment provided under this section.
							(B)Eligible BIE-funded schoolsIn the case of an eligible BIE-funded
			 school, the number of displaced students, including the number of displaced
			 students who are identified as eligible for and receive services under part B
			 of the Individuals with Disabilities Education Act, enrolled in the eligible
			 BIE-funded school for such quarter.
						(3)Determination of number of displaced
			 studentsIn determining the
			 number of displaced students for a quarter under paragraph (2), an eligible
			 local educational agency or eligible BIE-funded school shall include in such
			 number the number of displaced students served during the quarter prior to the
			 occurrence of a presidentially declared disaster.
					(d)Amount and duration of emergency impact
			 aid
					(1)Aid to State educational agencies
						(A)In generalThe amount of emergency impact aid received
			 by a State educational agency for the impacted school year shall equal the sum
			 of—
							(i)the number of displaced students (who are
			 not identified as eligible for and do not receive services under part B of the
			 Individuals with Disabilities Education Act), as determined by the eligible
			 local educational agencies and eligible BIE-funded schools in the State under
			 subsection (c)(2), multiplied by the average per-pupil expenditure in the State
			 for the most recent fiscal year for which such information is available;
			 and
							(ii)the number of displaced students who are
			 identified as eligible for and receive services under part B of the Individuals
			 with Disabilities Education Act, as determined by the eligible local
			 educational agencies and eligible BIE-funded schools in the State under
			 subsection (c)(2), multiplied by 140 percent of the average per-pupil
			 expenditure in the State for the most recent fiscal year for which such
			 information is available.
							(B)Insufficient fundsIf the amount available under this section
			 to provide emergency impact aid under this subsection is insufficient to pay
			 the full amount that a State educational agency is eligible to receive under
			 this section, then the Secretary shall ratably reduce the amount of such
			 emergency impact aid.
						(2)Aid to eligible local educational agencies
			 and eligible BIE-funded schools
						(A)Quarterly installments
							(i)In generalA State educational agency shall provide
			 emergency impact aid payments under this section on a quarterly basis for the
			 impacted school year by such dates as determined by the Secretary. Such
			 quarterly installment payments shall be based on the number of displaced
			 students reported under subsection (c)(2) and in the amount determined under
			 clause (ii).
							(ii)Payment
			 amountEach quarterly
			 installment payment under clause (i) shall equal 25 percent of the sum
			 of—
								(I)the number of displaced students (who are
			 not identified as eligible for and do not receive services under part B of the
			 Individuals with Disabilities Education Act) reported by the eligible local
			 educational agency or eligible BIE funded school for such quarter (as
			 determined under subsection (c)(2)), multiplied by the average per-pupil
			 expenditure in the State for the most recent fiscal year for which such
			 information is available; and
								(II)the number of displaced students who are
			 identified as eligible for and receive services under part B of the Individuals
			 with Disabilities Education Act reported by the eligible local educational
			 agency or eligible BIE-funded school for such quarter (as determined under
			 subsection (c)(2)), multiplied by 140 percent of the average per-pupil
			 expenditure in the State for the most recent fiscal year for which such
			 information is available.
								(iii)TimelineThe Secretary shall establish a timeline
			 for quarterly reporting on the number of displaced students in order to make
			 the appropriate disbursements in a timely manner.
							(iv)Insufficient fundsIf, for any quarter, the amount available
			 under this section to make payments under this subsection is insufficient to
			 pay the full amount that an eligible local educational agency or eligible
			 BIE-funded school is eligible to receive under this section, then the State
			 educational agency shall ratably reduce the amount of such payments.
							(B)Maximum payment to accountIn providing quarterly payments to an
			 account for the impacted school year on behalf of a displaced student for each
			 quarter that such student is enrolled in a nonpublic school in the area served
			 by an eligible local educational agency under subsection (e)(2), the eligible
			 local educational agency may provide not more than 4 quarterly payments to such
			 account, and the aggregate amount of such payments shall not exceed the lesser
			 of—
							(i)(I)in the case of a displaced student who is
			 not identified as eligible for and does not receive services under part B of
			 the Individuals with Disabilities Education Act, the average per-pupil
			 expenditure in the State for the most recent fiscal year for which such
			 information is available; or
								(II)in the case of a displaced student who is
			 identified as eligible for and receives services under part B of the
			 Individuals with Disabilities Education Act, 140 percent of the average
			 per-pupil expenditure in the State for the most recent fiscal year for which
			 such information is available; and
								(ii)the cost of tuition and fees (and
			 transportation expenses, if any) at the nonpublic school for the impacted
			 school year.
							(3)Duration extensionThe Secretary may provide emergency impact
			 aid under this section, in whole or in part, for 1 school year subsequent to
			 the impacted school year if the President determines such provision of
			 assistance is appropriate, subject to the availability of
			 appropriations.
					(e)Use of funds
					(1)Displaced students in public
			 schoolsAn eligible local
			 educational agency or eligible BIE-funded school receiving emergency impact aid
			 payments under this section shall use the payments to provide instructional
			 opportunities for displaced students who enroll in elementary schools and
			 secondary schools (including public charter schools) served by the eligible
			 local educational agency or enroll in the eligible BIE-funded school,
			 respectively, and for other expenses incurred as a result of the eligible local
			 educational agency or eligible BIE-funded school serving displaced students,
			 which uses may include the activities and services described in paragraph
			 (3).
					(2)Displaced students in nonpublic
			 schools
						(A)In generalAn eligible local educational agency that
			 receives emergency impact aid payments under this section and that serves an
			 area in which there is located a nonpublic school shall, at the request of the
			 parent or guardian of a displaced student who meets the criteria described in
			 subsection (c)(2)(A)(ii) and who enrolled in a nonpublic school (including a
			 nonpublic charter school) in an area served by the eligible local educational
			 agency, use such emergency impact aid payment to provide payment on a quarterly
			 basis (but not to exceed the total amount specified in subsection (d)(2)(B) for
			 the impacted school year) to an account on behalf of such displaced student,
			 which payment shall be used to assist in paying for 1 or more of the activities
			 and services described in paragraph (3).
						(B)Funding prohibition regarding religious
			 instruction, proselytization, or worshipPayments under subparagraph (A) shall not
			 be used for religious instruction, proselytization, or worship.
						(C)Secular, neutral, and nonideological
			 activities and servicesThe
			 activities and services provided under this paragraph and described in
			 paragraph (3) shall be secular, neutral, and nonideological.
						(D)Verification of enrollmentBefore providing a quarterly payment to an
			 account under subparagraph (A), the eligible local educational agency shall
			 verify with the parent or guardian of a displaced student that such displaced
			 student is enrolled in the nonpublic school.
						(3)Activities and servicesThe activities and services referred to in
			 paragraphs (2) and (3) are as follows:
						(A)Paying the compensation of personnel,
			 including teacher aides, in schools enrolling displaced students.
						(B)Identifying and acquiring curricular
			 material, including the costs of providing—
							(i)additional classroom supplies; and
							(ii)mobile educational units and leasing sites
			 or spaces.
							(C)Basic instructional services for such
			 students, including tutoring, mentoring, or academic counseling.
						(D)Reasonable transportation costs.
						(E)Health services (including counseling and
			 mental health services).
						(F)Education and support services.
						(4)Provision of special education and related
			 services
						(A)In generalIn the case of a displaced student who is
			 eligible for and receives under part B of the Individuals with Disabilities
			 Education Act, any payment made on behalf of such student to an eligible local
			 educational agency or any payment available in an account for such student,
			 shall be used to pay the cost of providing the student with special education
			 and related services consistent with the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.).
						(B)Special rule
							(i)RetentionNotwithstanding any other provision of this
			 section, if an eligible local educational agency provides services to a
			 displaced student attending a nonpublic school under section 612(a)(10) of the
			 Individuals with Disabilities Education Act, then the eligible local
			 educational agency may retain a portion of the assistance received under this
			 section for such student to pay the cost of providing such services.
							(ii)Determination of portion
								(I)GuidelinesEach State shall issue guidelines that
			 specify the portion of the assistance that an eligible local educational agency
			 in the State may retain under this subparagraph. Each State shall apply such
			 guidelines in a consistent manner throughout the State.
								(II)Determination of portionThe portion specified in the guidelines
			 shall be based on customary costs of providing services under such section
			 612(a)(10) for the eligible local educational agency.
								(C)Definition of special education; related
			 servicesThe terms
			 special education and related services have the
			 meanings given the terms in section 602 of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1401).
						(5)Construction and major renovation
			 prohibitionFunds made
			 available under this section shall neither be used for construction nor for
			 major renovation of a school.
					(f)Return of aid
					(1)Eligible local educational agency or
			 eligible BIE-funded schoolAn
			 eligible local educational agency or eligible BIE-funded school that receives
			 an emergency impact aid payment under this section shall return to the State
			 educational agency any payment or portion of a payment provided to the eligible
			 local educational agency or eligible BIE-funded school, respectively, under
			 this section that the eligible local educational agency or school,
			 respectively, has not obligated by the end of the impacted school year in
			 accordance with this section.
					(2)State educational agencyA State educational agency that receives
			 emergency impact aid under this section, shall return to the Secretary—
						(A)any aid provided to the State educational
			 agency under this section that the State educational agency has not obligated
			 by the end of the impacted school year in accordance with this section;
			 and
						(B)any payment or portion of a payment
			 returned to the State educational agency under paragraph (1).
						(g)Limitation on use of aid and
			 paymentsExcept as provided
			 in subsection (d)(3), aid and payments provided under this section shall only
			 be used for expenses incurred during the impacted school year.
				(h)Administrative expensesA State educational agency that receives
			 emergency impact aid under this section may use not more than 1 percent of such
			 aid for administrative expenses. An eligible local educational agency or
			 eligible BIE-funded school that receives emergency impact aid payments under
			 this section may use not more than 2 percent of such payments for
			 administrative expenses.
				(i)Special funding ruleIn calculating funding under section 8003
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703) for an
			 eligible local educational agency that receives an emergency impact aid payment
			 under this section, the Secretary shall not count displaced students served by
			 such eligible local educational agency for whom an emergency impact aid payment
			 is received under this section, nor shall such students be counted for the
			 purpose of calculating the total number of children in average daily attendance
			 at the schools served by such eligible local educational agency as provided in
			 section 8003(b)(3)(B)(i) of such Act (20 U.S.C. 7703(b)(3)(B)(i)).
				(j)Notice of option of public school or
			 nonpublic school enrollmentEach State receiving emergency impact aid
			 under this section shall provide, to the parent or guardian of each displaced
			 student for whom a payment is made under this section to an account who resides
			 in such State, notification that—
					(1)such parent or guardian has the option of
			 enrolling such student in a public school or a nonpublic school; and
					(2)the temporary emergency impact aid for
			 displaced students provided under this section is temporary and is only
			 available for the impacted school year, except as provided in subsection
			 (d)(3).
					(k)BypassFor a State in which State law prohibits
			 the State from using Federal funds to directly provide services on behalf of
			 students attending nonpublic schools and provides that another entity shall
			 provide such services, the Secretary shall make such arrangements with that
			 entity as the Secretary determines appropriate to carry out this section on
			 behalf of such students.
				(l)Redirection of funds
					(1)In generalIf a State educational agency or eligible
			 local educational agency is unable to carry out this section, the Secretary
			 shall make such arrangements with the State as the Secretary determines
			 appropriate to carry out this section on behalf of displaced students attending
			 a nonpublic school in the area served by such agency.
					(2)Special ruleIf an eligible local educational agency
			 fails to make a payment to an account described under subsection (e)(2) not
			 later than 14 calendar days after receipt of an emergency impact aid payment
			 provided under this section, then—
						(A)the eligible local educational agency shall
			 return the funds received that quarter for such account to the State
			 educational agency; and
						(B)the State educational agency shall ensure
			 that the proper payment to such account for such quarter is made not later than
			 14 calendar days after the date of the receipt of funds under subparagraph (A),
			 before any further funds for such account are distributed to the eligible local
			 educational agency.
						(m)Nondiscrimination
					(1)In generalA school that enrolls a displaced student
			 under this section shall not discriminate against students on the basis of
			 race, color, national origin, religion, disability, or sex.
					(2)Applicability and single sex schools,
			 classes, or activities
						(A)In generalTo the extent consistent with title IX of
			 the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), the prohibition of
			 sex discrimination in paragraph (1) shall not apply to a nonpublic school that
			 is controlled by a religious organization if the application of paragraph (1)
			 would not be consistent with the religious tenets of such organization.
						(B)Single sex schools, classes, or
			 activitiesNotwithstanding
			 paragraph (1) and to the extent consistent with title IX of the Education
			 Amendments of 1972, a parent or guardian may choose and a nonpublic school may
			 offer a single sex school, class, or activity.
						(C)EnrollmentThe prohibition of religious discrimination
			 in paragraph (1) shall not apply with regard to enrollment for a nonpublic
			 school that is controlled by a religious organization or organized and operated
			 on the basis of religious tenets, except that the prohibition of religious
			 discrimination shall apply with respect to the enrollment of displaced students
			 assisted under this section.
						(3)General provisionNothing in this section shall be construed
			 to alter or modify the provisions of the Individuals with Disabilities
			 Education Act, title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.), title IX of the Education Amendments of 1972, and the Rehabilitation Act
			 of 1973 (29 U.S.C. 701 et seq.).
					(4)ElectionA displaced student assisted under this
			 section who is enrolled in a nonpublic school shall not participate in
			 religious worship or religious classes at such school unless such student’s
			 parent or guardian elects to have such student participate in such religious
			 worship or religious classes.
					(n)Treatment of paymentThe amount of any payment (or other form of
			 support provided on behalf of a displaced student) under this section shall not
			 be treated as income of a parent or guardian of the student for purposes of
			 Federal tax laws or for determining eligibility for any other Federal
			 program.
				(o)Treatment of State aidA State shall not take into consideration
			 emergency impact aid payments received under this section by an eligible local
			 educational agency in the State in determining the eligibility of such eligible
			 local educational agency for State aid, or the amount of State aid, with
			 respect to free public education of children.
				(p)CoordinationThe Secretary shall coordinate with the
			 Administrator of the Federal Emergency Management Agency to help ensure that
			 States and local educational agencies are aware of the displaced students under
			 their jurisdiction so that the educational needs of the displaced students are
			 met.
				(q)ReportThe Secretary shall report to Congress on
			 the activities carried out under this section not later than 1 year after the
			 provision of assistance under this section, including reporting the number of
			 displaced students who are served under this section.
				106.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out
			 sections 101 and 105.
			IIHigher Education Students and
			 Institutions
			201.General waivers and modifications
				(a)AuthorityNotwithstanding any other provision of law,
			 unless enacted with specific reference to this section, the Secretary is
			 authorized to waive or modify any statutory or regulatory provision applicable
			 to the student financial assistance programs under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.), or any student or institutional
			 eligibility provisions in the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.), as the Secretary determines necessary for a disaster area in which a
			 presidentially declared disaster has been declared to ensure that—
					(1)administrative requirements placed on
			 affected students, affected individuals, affected institutions, lenders,
			 guaranty agencies, and grantees are minimized to the extent possible without
			 impairing the integrity of the higher education programs under the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.), to ease the burden on such
			 participants; or
					(2)institutions of higher education, lenders,
			 guaranty agencies, and other entities participating in the student financial
			 assistance programs under title IV of the Higher Education Act of 1965, that
			 serve a disaster area in which a presidentially declared disaster has been
			 declared may be granted temporary relief from requirements that are rendered
			 infeasible or unreasonable due to the effects of a presidentially declared
			 disaster, including due diligence requirements and reporting deadlines.
					(b)Authority To extend or waive reporting
			 requirements under section
			 131(a)The Secretary is authorized to extend
			 reporting deadlines or waive reporting requirements under section 131(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1015(a)) for an affected
			 institution.
				(c)Rule of constructionNothing in this title shall be
			 construed—
					(1)to allow the Secretary to waive or modify
			 any applicable statutory or regulatory requirements prohibiting discrimination
			 in a program or activity, or in employment or contracting, under existing law
			 (in existence on the date of the Secretary’s action); or
					(2)to authorize any refunding of any repayment
			 of a loan.
					202.Teacher recruitment and
			 retentionThe Secretary is
			 authorized to approve modifications to the requirements for Teacher Quality
			 Partnership Grants under part A of title II of the Higher Education Act of 1965
			 (20 U.S.C. 1022 et seq.), at the request of the grantee—
				(1)to assist States and local educational
			 agencies to recruit and retain highly qualified teachers in a school district
			 located in a disaster area in which a presidentially declared disaster has been
			 declared; and
				(2)to assist institutions of higher education,
			 located in such area, to recruit and retain faculty necessary to prepare
			 teachers and provide professional development.
				203.Authorized uses of TRIO, GEAR-UP, part A or
			 B of title III, and other grants
				(a)Modifications of allowable use of
			 fundsThe Secretary is
			 authorized to modify the required and allowable uses of funds under chapters 1
			 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1070a–11 et seq., 1070a–21 et seq.), under part A or B of title III
			 of such Act (20 U.S.C. 1057 et seq., 1060 et seq.), and under any other
			 competitive grant program, at the request of an affected institution or other
			 grantee, with respect to affected institutions and other grantees located in a
			 disaster area in which a presidentially declared disaster has been
			 declared.
				(b)Prohibition against new authorization of
			 construction, renovation, or improvement of facilitiesThe Secretary may not, under the authority
			 of this section, authorize any new construction, renovation, or improvement of
			 classrooms, libraries, laboratories, or other instructional facilities that is
			 not authorized under the institution’s grant award under part A or B of title
			 III, or under part A or B of title V, of the Higher Education Act of 1965 (20
			 U.S.C. 1057 et seq., 1060 et seq., 1101 et seq., 1102 et seq.).
				204.Financial aid
				(a)In generalThe Secretary may authorize financial aid
			 administrators to make an adjustment, in accordance with section 479A(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087tt(a)), with respect to the
			 calculation of the expected student or parent contribution for an affected
			 student, or for a student or a parent who—
					(1)resides or is employed in a disaster area
			 in which a presidentially declared disaster has been declared; or
					(2)resided or was employed in a disaster area
			 in which a presidentially declared disaster was declared on the date of the
			 occurrence of the presidentially declared disaster.
					(b)Adequate documentationA financial aid administrator shall
			 adequately document the need for the adjustment.
				205.Expanding information dissemination
			 regarding eligibility for Federal Pell Grants
				(a)In generalThe Secretary shall make special efforts,
			 in conjunction with State efforts, to notify affected students and, if
			 applicable, their parents or guardians who qualify for means-tested Federal
			 benefit programs, of their potential eligibility for a maximum Federal Pell
			 Grant, and shall disseminate such informational materials as the Secretary
			 determines appropriate.
				(b)Means-Tested Federal benefit
			 programFor the purpose of
			 this section, the term means-tested Federal benefit program means
			 a mandatory spending program of the Federal Government, other than a program
			 under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), in which
			 eligibility for the program’s benefits, or the amount of such benefits, are
			 determined on the basis of income or resources of the individual or family
			 seeking the benefit, and may include such programs as the supplemental security
			 income program under title XVI of the Social Security Act (42 U.S.C. 1381 et
			 seq.), the supplemental nutrition assistance program established under the
			 Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.), the school lunch program established under the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.), the temporary assistance for needy families program
			 established under part A of title IV of the Social Security Act (42 U.S.C. 601
			 et seq.), and the special supplemental nutrition program for women, infants,
			 and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786),
			 and other programs identified by the Secretary.
				206.Procedures
				(a)Regulatory requirements
			 inapplicableSections 482(c)
			 and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a), section
			 437 of the General Education Provisions Act (20 U.S.C. 1232), and section 553
			 of title 5, United States Code, shall not apply to this title.
				(b)Notice of waivers, modifications, or
			 extensionsNotwithstanding
			 section 437 of the General Education Provisions Act (20 U.S.C. 1232) and
			 section 553 of title 5, United States Code, the Secretary shall make publicly
			 available the waivers, modifications, or extensions granted under this
			 title.
				(c)Case-by-Case basisThe Secretary is not required to exercise
			 any waiver or modification authority under this title on a case-by-case
			 basis.
				(d)ReportThe Secretary shall, not later than 1 year
			 after granting any waiver or modification authorized under this section, submit
			 a report to the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Committee on Education and Labor of the House of Representatives
			 describing the waivers or modifications granted.
				207.DefinitionsIn this title:
				(1)Affected individualThe term affected individual
			 means an individual who has applied for or received student financial
			 assistance under title IV of the Higher Education Act of 1965, and—
					(A)who is an affected student; or
					(B)whose primary place of employment or
			 residency is in a disaster area in which a presidentially declared disaster has
			 been declared.
					(2)Affected institution
					(A)In generalThe term affected institution
			 means an institution of higher education that—
						(i)is located in a disaster area in which a
			 presidentially declared disaster has been declared; and
						(ii)has temporarily ceased operations as a
			 consequence of a presidentially declared disaster, as determined by the
			 Secretary.
						(B)Length
			 of timeIn determining
			 eligibility for assistance under this title, the Secretary, using consistent,
			 objective criteria, shall determine the time period for which an institution of
			 higher education is an affected institution.
					(C)Special ruleAn organizational unit of an affected
			 institution that is not impacted by the disaster that is the subject of a
			 presidentially declared disaster may not be considered as part of such affected
			 institution for purposes of receiving assistance under this title.
					(3)Affected studentThe term affected student
			 means an individual who was enrolled or accepted for enrollment at an affected
			 institution on the date of the occurrence of the presidentially declared
			 disaster affecting such institution.
				(4)Institution of higher
			 educationThe term
			 institution of higher education—
					(A)has the meaning given the term in section
			 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and
					(B)means an institution described in
			 subparagraph (A) or (B) of section 102(a)(1) of such Act (20 U.S.C. 1002(a)(1)
			 (A), (B)).
					IIIPrekindergarten students, schools, and
			 child care centers 
			301.Agreements to extend certain deadlines of
			 the Individuals with Disabilities Education Act to facilitate the provision of
			 educational services to children with disabilities
				(a)AuthorityThe Secretary may enter into an agreement
			 described in subsection (b) with an eligible entity to extend certain deadlines
			 under the Individuals with Disabilities Education Act related to providing
			 special education and related services, including early intervention services,
			 to individuals adversely affected by a presidentially declared disaster.
				(b)Terms of agreementsAn agreement referred to in subsection (a)
			 is an agreement with an eligible entity made in accordance with subsection (e)
			 that may extend the applicable deadlines under 1 or more of the following
			 sections:
					(1)Section 611(e)(3)(C)(ii) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1411(e)(3)(C)(ii)), by extending for
			 not more than an additional 60 days, the 90 day deadline for developing a State
			 plan for the high cost fund.
					(2)Section 611(e)(3)(C)(iii) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(e)(3)(C)(iii)), by
			 extending for not more than an additional 60 days, the 30 day deadline for
			 public availability of the final State plan.
					(3)Section 612(a)(15)(C) of such Act (20
			 U.S.C. 1412(a)(15)(C)), by extending for not more than an additional 60 days,
			 the deadline for submission of the annual report to the Secretary and the
			 public regarding the progress of the State and of children with disabilities in
			 the State toward meeting the performance goals established under section
			 612(a)(15)(A) of such Act (20 U.S.C. 1412(a)(15)(A)).
					(4)Section 612(a)(16)(D) of such Act (20
			 U.S.C. 1412(a)(16)(D)), by extending for not more than an additional 60 days,
			 the deadline for making available reports regarding the participation in
			 assessments and the performance on such assessments of children with
			 disabilities, but only if the eligible entity provides a justification for
			 similarly extending the deadline for such reports concerning children without
			 disabilities.
					(5)Section 614(a)(1)(C)(i)(I) of such Act (20
			 U.S.C. 1414(a)(1)(C)(i)(I)), by extending for not more than an additional 30
			 days—
						(A)the 60 day deadline for the initial
			 evaluation to determine whether a child is a child with a disability for
			 purposes of the provision of special education and related services to such
			 child; or
						(B)the State timeframe described in such
			 section for such evaluation.
						(6)Section 616(b)(2)(C)(ii)(II) of such Act
			 (20 U.S.C. 1416(b)(2)(C))(ii)(II)), by extending for not more than an
			 additional 60 days, the deadline for reporting to the Secretary on the
			 performance of the State under the State's performance plan.
					(7)Section 641(e)(1)(D) of such Act (20 U.S.C.
			 1441(e)(1)(D)), by extending for not more than an additional 60 days, the
			 deadline for submission to the Governor of a State and the Secretary of the
			 report on the status of early intervention programs for infants and toddlers
			 with disabilities and their families operated within the State.
					(c)Rule of constructionNothing in this section shall be
			 construed—
					(1)as permitting the waiver of—
						(A)any applicable Federal civil rights
			 law;
						(B)any student or family privacy protections,
			 including provisions requiring parental consent for evaluations and
			 services;
						(C)any procedural safeguards required under
			 section 615 or section 639 of the Individuals with Disabilities Education Act
			 (20 U.S.C. 1415, 1439); or
						(D)any requirements not specified in
			 subsection (b); or
						(2)as removing the obligation of the eligible
			 entity to provide a child with a disability or an infant or toddler with a
			 disability and their families—
						(A)a free appropriate public education under
			 part B of the Individuals with Disabilities Education Act; or
						(B)early intervention services under part C of
			 such Act (20 U.S.C. 1431 et seq.).
						(d)Duration of agreementAn agreement under this section shall
			 terminate at the conclusion of the impacted school year.
				(e)Request To enter into
			 agreementTo enter into an
			 agreement under this section, an eligible entity shall submit a request to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
				302.Head Start and Child Care and Development
			 Block Grant
				(a)Head start
					(1)Technical assistance, guidance, and
			 resourcesFrom the amount
			 made available for Head Start in this Act, the Secretary of Health and Human
			 Services shall provide training and technical assistance, guidance, and
			 resources through the appropriate regional offices of the Administration for
			 Children and Families (and may provide training and technical assistance,
			 guidance, and resources through other regional offices of the Administration,
			 at the request of such offices that administer affected Head Start agencies and
			 Early Head Start entities) to Head Start agencies and Early Head Start entities
			 in disaster areas in which a presidentially declared disaster has been
			 declared, and to affected Head Start agencies and Early Head Start entities, to
			 assist the agencies and entities involved to address the mental and physical
			 health needs of infants, toddlers, and young children affected by a
			 presidentially declared disaster. Such training and technical assistance may be
			 provided by contract or cooperative agreement with qualified national,
			 regional, or local providers.
					(2)WaiverFor such period of not longer than 1 year
			 after the date of the occurrence of a presidentially declared disaster, and to
			 such extent as the Secretary considers appropriate, the Secretary of Health and
			 Human Services—
						(A)may waive section 640(b) of the Head Start
			 Act (42 U.S.C. 9835(b)) for Head Start agencies located in a disaster area in
			 which a presidentially declared disaster has been declared, and other affected
			 Head Start agencies and Early Head Start entities; and
						(B)shall waive requirements of documentation
			 for individuals adversely affected by a presidentially declared disaster who
			 participate in a Head Start program or an Early Head Start program funded under
			 the Head Start Act (42 U.S.C. 9831 et seq.).
						(b)Child care and development block
			 grant
					(1)Child care and development block grant Act
			 of 1990For such period of
			 not longer than 1 year after the date of the occurrence of a presidentially
			 declared disaster, and to such extent as the Secretary considers to be
			 appropriate, the Secretary of Health and Human Services may waive, for any
			 affected State, and any State serving significant numbers of individuals
			 adversely affected by a presidentially declared disaster, provisions of the
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et
			 seq.)—
						(A)relating to Federal income limitations on
			 eligibility to receive child care services for which assistance is provided
			 under such Act;
						(B)relating to work requirements applicable to
			 eligibility to receive child care services for which assistance is provided
			 under such Act;
						(C)relating to limitations on the use of funds
			 under section 658G of such Act (42 U.S.C. 9858e);
						(D)preventing children designated as evacuees
			 from receiving priority for child care services provided under such Act, except
			 that children residing in a State and currently receiving services shall not
			 lose such services to accommodate evacuee children; and
						(E)relating to any non-Federal or capital
			 contribution required (including copayment or other cost sharing by parents
			 receiving child care assistance) to match Federal funds provided under programs
			 administered by the Secretary of Health and Human Services.
						(2)Technical assistance and
			 guidanceThe Secretary may
			 provide assistance to States for the purpose of providing training, technical
			 assistance, and guidance to eligible child care providers (as defined in
			 section 658P of the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858n)) who are licensed and regulated, as applicable, by the States, to
			 enable such providers to provide child care services for children and families
			 described in paragraph (1). Such training and technical assistance may be
			 provided through intermediary organizations, including those with demonstrated
			 experience in providing training and technical assistance to programs serving
			 school-age children up to age 13, involved in reinstituting child care services
			 on a broad scale in disaster areas in which a presidentially declared disaster
			 has been declared.
					303.DefinitionsIn this title:
				(1)Affected head start agencies and early head
			 start entitiesThe term
			 affected Head Start agencies and Early Head Start entities means a
			 Head Start agency receiving a significant number of children from a disaster
			 area in which a presidentially declared disaster has been declared.
				(2)Affected
			 stateThe term affected
			 State means a State affected by a presidentially declared
			 disaster.
				(3)Child with a disabilityThe term child with a
			 disability has the meaning given such term in section 602(3) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401(3)).
				(4)Eligible entityThe term eligible entity
			 means—
					(A)a local educational agency (as defined in
			 section 602(19) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1401(19)) if such agency serves a disaster area in which a presidentially
			 declared disaster has been declared;
					(B)a State educational agency (as defined in
			 section 602(32) of such Act (20 U.S.C. 1401(32)) if such agency serves a
			 disaster area in which a presidentially declared disaster has been declared;
			 or
					(C)a State interagency coordinating council
			 established under section 641 of such Act (20 U.S.C. 1441) if such council
			 serves a disaster area in which a presidentially declared disaster has been
			 declared.
					(5)Individual adversely affected by a
			 presidentially declared disasterThe term individual adversely
			 affected by a presidentially declared disaster means an individual who,
			 on the date of the occurrence of a presidentially declared disaster, was
			 living, working, or attending school in such disaster area.
				(6)Infant or toddler with a
			 disabilityThe term
			 infant or toddler with a disability has the meaning given such
			 term in section 632(5) of the Individuals with Disabilities Education Act (20
			 U.S.C. 1432(5)).
				IVEmergency Planning For Child Care Centers
			 
			401.Disaster
			 plansEach State that receives
			 funds under the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858 et seq.) shall develop a disaster plan, as recommended by the National
			 Commission on Children and Disasters, that includes guidelines for evacuation,
			 reunification, temporary operating standards, and special needs
			 populations.
			402.Addressing child care services and
			 facilitiesThe Administrator
			 of the Federal Emergency Management Agency shall encourage States and local
			 governments to address child care services and facilities in the State and
			 local governments' response and recovery plans, exercises, and training, as
			 recommended by the National Commission on Children and Disasters.
			VHealth Care Services for Children
			501.Medicaid and CHIP disaster
			 guidance
				(a)Guidance to statesNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall provide
			 guidance to Directors of State Medicaid programs established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.) and to Directors of State
			 Children's Health Insurance Programs (commonly referred to as
			 CHIP) established under title XXI of that Act (42 U.S.C. 1397aa
			 et seq.) regarding the requirements under section 1902(a)(16) of the Social
			 Security Act (42 U.S.C. 1396a(a)(16)), relating to the furnishing of medical
			 assistance to individuals who are residents of the State but are absent
			 therefrom, and the application of such requirements to CHIP programs under
			 subparagraph (B) of section 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1) (as
			 added by subsection (d))).
				(b)State guidance to providersBased on the guidance provided pursuant to
			 subsection (a), each State, as a condition of receipt of Federal payments under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)), shall develop
			 and disseminate to providers of items and services for which payment is
			 available under the State's Medicaid or CHIP program, disaster guidance for
			 such providers to ensure continued access to health care items and services
			 under the Medicaid and CHIP programs for low-income children affected by a
			 major disaster and displaced from their home State. Such guidance shall be
			 entitled Disaster Guidance for Medicaid and CHIP Providers and
			 shall include a description of the procedures established by the State to
			 facilitate the furnishing of health care services to children (as defined for
			 purposes of the State Medicaid and CHIP programs, respectively) who are present
			 in the State and are eligible for medical assistance under the Medicaid program
			 of another State or child health assistance under the CHIP program of another
			 State. To the extent practicable, the guidance developed and disseminated
			 pursuant to this subsection shall include the model process for the
			 coordination of the enrollment, retention, and coverage under such programs of
			 children who, because of migration of families, emergency evacuations, natural
			 or other disasters, public health emergencies, educational needs, or otherwise,
			 frequently change their State of residency or otherwise are temporarily located
			 outside of the State of their residency required by section 213 of the
			 Children’s Health Insurance Program Reauthorization Act of 2009 (42 U.S.C. 1396
			 note).
				(c)Report to CongressNot later than 6 months after the date on
			 which every State with a Medicaid or CHIP program has developed the Disaster
			 Guidance for Medicaid and CHIP Providers required under subsection (b), the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 guidance developed by States for providers under such programs, including
			 information regarding the State procedures in effect to facilitate the
			 furnishing of health care services to children who are present in the State and
			 are eligible for medical assistance under the Medicaid program of another State
			 or child health assistance under the CHIP program of another State.
				(d)Conforming amendmentsSection 2107(e)(1) of the Social Security
			 Act (42 U.S.C. 1397gg(e)(1)), is amended—
					(1)by redesignating subparagraphs (B) through
			 (L) as subparagraphs (C) through (M), respectively; and
					(2)by inserting after subparagraph (A), the
			 following:
						
							(B)Section 1902(a)(16) (relating to the
				furnishing of medical assistance to individuals who are residents of the State
				but are absent
				therefrom).
							.
					
